FILED
                            NOT FOR PUBLICATION                             JUL 31 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JULIANNA AGARDI,                                 No. 12-17776

               Plaintiff - Appellant,            D.C. No. 3:12-cv-03475-RS

  v.
                                                 MEMORANDUM*
CITY AND COUNTY OF SAN
FRANCISCO,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Julianna Agardi appeals pro se from the district court’s judgment dismissing

her action alleging federal racketeering and constitutional violations in connection

with defendant’s implementation of Proposition N. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Agardi’s
request for oral argument is denied.
U.S.C. § 1291. We review de novo a dismissal on the basis of res judicata. Mpoyo

v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005). We affirm.

      The district court properly dismissed Agardi’s action as barred by the

doctrine of res judicata because Agardi raised, or could have raised, her claims in a

prior state court action. See Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S.
75, 81 (1984) (to determine whether a state court judgment would bar an action in

federal court, a federal court must apply the res judicata law of the state in which

the judgment was entered); Fed’n of Hillside & Canyon Ass’ns v. City of Los

Angeles, 24 Cal. Rptr. 3d 543, 557 (Ct. App. 2004) (setting forth the legal standard

for res judicata under California law and noting that “[r]es judicata bars the

litigation not only of issues that were actually litigated but also issues that could

have been litigated”).

      Agardi’s request to show cause and to order the federal government to

appear in this case, filed on October 8, 2013, is denied.

      AFFIRMED.




                                            2                                     12-17776